DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 12, 14-16, and 18-20 have been amended in the response filed on March 9, 2021.
Claims 1-23 are pending.
Claims 1-23 are rejected.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1 and 12 recite: “each set of correlated evidence being correlated in the sense that it is determined to be likely associated with customer interactions involving a respective same customer.” Although providing literal support throughout the disclosure, the determination of the evidence to be likely associated with a respective same customer is not described in the disclosure in such a way as to reasonably convey to one of ordinary skill in the art that the 
[00112] “The more connections the specific node has (i.e. the more elements of information in common data stored about a specific customer interaction has with other data stored about customer interactions in the network), the less likely it is that the specific unit of data represents a unique customer interaction. As such, the system may determine a degree similarity threshold, wherein if a unit of data exceeds the threshold, the data unit would be removed from further analysis.”
Although disclosing the likelihood of transactions relating to the same or different customers, the disclosure does not adequately describe how the likelihood is determined, for example, by using a specific equation, calculation, or algorithm for determining the probability or likelihood associated with customer interactions involving a respective same customer. Applicant’s failure to disclose the determination of the evidence to be likely associated with a respective same customer raises questions whether Applicant truly had possession of this feature at the time of filing and thereby fails to comply with the written description requirement (see MPEP 2163: II(3)(a)). The Examiner notes this is not an enablement rejection. 
	Claims 2-11 and 13-23 inherit the deficiencies of claims 1 and 12, respectively, and therefore are also rejected.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 12 recite: “each set of correlated evidence being correlated in the sense that it is determined to be likely associated with customer interactions involving a respective same customer.” Determined to be likely associated with customer interactions involving a respective same customer renders the claim indefinite because it is unclear how the likelihood of customer interactions involving a respective same customer is determined. The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of the manner in which the likelihood of customer interactions involving a respective same customer is determined.
Claims 2-11 and 13-23 inherit the deficiency noted in claims 1 and 12, respectively, and therefore are also rejected. 

	



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) an abstract idea. This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the claims are directed to statutory categories. Specifically, the computer-implemented method, as claimed in claims 1-11, is directed to a process. Additionally, the computer system, as claimed in claims 12-23, is directed to a machine. 
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of managing customer interactions. Specifically, representative claim 1 recites the abstract idea of:
collecting evidence associated with a plurality of customer interactions, the evidence associated with a given customer interaction comprising a respective data item for each of at least one of a plurality of evidence types to be used for correlation;
filtering the evidence to remove evidence to be excluded from data correlation according to a filtering criteria or method;
performing correlation on the evidence remaining after filtering based on data items of the plurality of evidence types to be used for correlation to determine a plurality of sets of correlated evidence, each set of correlated evidence being correlated in the sense that it is determined to be likely associated with customer interactions involving a respective same customer, and each set of correlated evidence comprising one or more data items for each of the plurality of evidence types;
after performing the correlation, associating each set of correlated evidence with a respective unique customer ID; and
outputting each customer ID and the set of correlated evidence associated with the customer ID.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of managing business relations, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as an e-commerce system.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of managing customer interactions occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, representative claim 1 is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
 
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 2-11 do not aid in the eligibility of independent claim 1. For example, claims 2, 3, 5, and 8 merely further define the abstract limitations of claim 1. Additionally, claims 4, 6-7, and 9-11 merely provide further embellishments of the limitations recited in independent claim 1. 
Thus, dependent claims 2-11 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking a machine, claims 12-23 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 1-11. It is noted that claim 12 includes additional computer system, processor, and computer readable storage medium. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of use. As such, claims 12-23 are rejected for at least similar rationale as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 8-13, 16, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et. al. (US 20150161623 A1, herein referred to as Rahman), in view of Kitts (US 20020165755, herein referred to Kitts).

With respect to claim 1, Rahman discloses:
A computer implemented method of outputting customer profiles based on customer interactions with an e-commerce system, the method comprising {Rahman, see at least: fig 1; fig 3; [0022] FIG. 1 illustrates a process 100 for generating a customer profile in a batch-mode :
collecting evidence associated with a plurality of customer interactions with an e- commerce system, the evidence associated with a given customer interaction comprising a respective data item for each of at least one of a plurality of evidence types to be used for correlation {Rahman, see at least: fig 2, #116; [0022] The database 112 can receive transaction data 110 of transactions of the customers 102 from the computing systems 106 in real-time or in a batch mode; [0024] The transaction data 110 (i.e., evidence) can include a unique identifier for each customer 102, a period (that is, a numeric value characterizing a corresponding time period) for each transaction performed by each customer 102, each product associated with each transaction performed by each customer 102, and a price for each product purchased by the customer 102 in the transaction (i.e., evidence types)};
filtering the evidence to remove evidence to be excluded from data correlation, according to a filtering criteria or method {Rahman, see at least: [0024] The time period described herein can refer to a discrete amount of time beginning from a beginning past date (also referred to as point of singularity, which can be a global start date used for incremental and real-time usage of temporal behavior maps) to a current date (i.e., filtering based on a specific time period); [0026] The aggregator 114 can discard irrelevant past periods and associated data};
performing correlation on the evidence remaining after filtering based on data items of the plurality of evidence types to be used for correlation to determine a plurality of sets of correlated evidence, each set of correlated evidence being correlated in the sense that it is determined to be likely associated with customer interactions involving a respective same customer, and each set of correlated evidence comprising one or more data items for each of the plurality of evidence types {Rahman, see at least: fig 1, #114, 116, 118; fig 2, #208, 210, 212; fig 3, #114, 116, 118; fig 4, #114; [0025] The aggregator 114 can be a software module that generates temporal behavior maps 118 based on sorted transaction data 116. The sorted transaction data 116 can include the transaction data 110 for a particular customer 102. For example, the sorted transaction data 116 can be transaction data 110 for a particular customer C1. The temporal behavior maps 118 can include one or more of: a frequency base map, a recency base map, a price base map, a total products base map, a unique products base map, a visits base map, a stock keeping unit (SKU) base map, and a last date base map; [0038] The sorted transaction data 116 for the customer C1 can characterize periods 202 (that is, numeric values characterizing corresponding time periods) of purchases by the customer C1, products 204 purchased by the customer C1, and a price 206 for each product 204 in the respective period 202};
after performing the correlation, associating each set of correlated evidence with a respective unique customer profile {Rahman, see at least: fig 1, #120, 122; fig 3, #120, 122; [0036] All these variables generated by the one or more generators 120 using the temporal behavior maps 118 can characterize the characteristics of the customer 102. These variables/characteristics can collectively form the customer profile 122; [0041] he one or more generators 120 can generate the customer profile 122 of the customer 102}; and
outputting each customer profile and the set of correlated evidence associated with the customer profile {Rahman, see at least: fig 1, #122; fig 3, #122; [0037] The decision engine 124 can receive the customer profile 122 from the one or more generators 120; [0040] One or more generators 120 can receive the temporal behavior maps 118 from the aggregator 114. The one or .
Although disclosing a method for analyzing transaction data and outputting customer profiles associated with that data, Rahman does not disclose:
outputting customer identifiers (IDs).
However, Kitts teaches:
outputting customer identifiers (IDs) {Kitts, see at least: [0033] each transaction can be noted by a customer identifier; [0043] While building a customer timeseries, a new transaction record can be read. The profile for the customer to whom that transaction belongs is initialized; [0044] the profile for the previous customer is completed…the revised information can be sent to and stored in a database 20 or file (e.g., storage medium 34) containing the final profiles, which can include customer timeseries information}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the customer IDs as taught by Kitts in the customer data filtering and profile generating method of Rahman in order to know which customers may defect and prevent them from going to a competitor (Kitts, see: [0004]).

With respect to claim 3, Rahman and Kitts teach the method of claim 1. Rahman further discloses:
	receiving an input identifying specific evidence associated with the customers to be excluded {Rahman, see at least: [0024] The time period described herein can refer to a discrete amount of time beginning from a beginning past date (also referred to as point of singularity, which can be a global start date used for incremental and real-time usage of temporal behavior maps) to a current date (i.e., filtering based on a specific time period); [0045] a new summarization can be added, when necessary. For example, a new base map can be defined on existing data elements in the aggregator 114. New one or more classes of variables can also be added. Furthermore, a new data element can be added. For example, the input data interface and/or a new summarization (as noted above) can be added};
removing the data associated with the specific evidence {Rahman, see at least: [0026] The aggregator 114 can discard irrelevant past periods and associated data}.
Although disclosing excluding specific evidence, Rahman does not disclose:
removing the customer ID(s).
However, Kitts teaches:
removing the customer ID(s) {Kitts, see at least: [0047] After time series for the customers are generated, customers who appear to be clearly erroneous are removed from further consideration due to the presence of outliers … Outlier thresholds are determined by statistical analysis performed in a training phase, where the spending of customers outside a set number of standard deviations (e.g., 10 or 20) is set as the threshold. The method removes data that exceeds the first-level outlier limit (block 342)}.


With respect to claim 4, Rahman and Kitts teach the method of claim 1. Rahman further discloses:
for at least one type of evidence:
counting instances of each specific value of the type of evidence {Rahman, see at least: [0026] The frequency base map can characterize frequency of purchase of various products in corresponding periods (that is, a numeric values characterizing corresponding time periods)};
where a number of instances of a specific value of the type of evidence is greater than a threshold, removing that specific value such that it does not remain after filtering {Rahman, see at least: [0026] The aggregator 114 can discard irrelevant past periods and associated data from the temporal behavior maps 118 when the temporal behavior maps 118 become larger than a threshold length}.

With respect to claim 5, Rahman and Kitts teach the method of claim 4. Rahman does not disclose:
configuring a respective threshold for each of at least two types of evidence.
However, Kitts teaches:
configuring a respective threshold for each of at least two types of evidence {Kitts, see at least: [0047] Outlier thresholds are determined by statistical analysis performed in a training 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the two types of thresholds as taught by Kitts in the customer data filtering and profile generating method of Rahman in order to predict the behavior of a customer of a vendor at a future date (Kitts, see: [0012]).

With respect to claim 8, Rahman and Kitts teach the method of claim 1. Rahman further discloses:
receiving an input configuring the filtering {Rahman, see at least: [0024] The time period described herein can refer to a discrete amount of time beginning from a beginning past date (also referred to as point of singularity, which can be a global start date used for incremental and real-time usage of temporal behavior maps) to a current date (i.e., filtering based on a specific time period); [0045] a new summarization can be added, when necessary. For example, a new base map can be defined on existing data elements in the aggregator 114. New one or more classes of variables can also be added. Furthermore, a new data element can be added. For example, the input data interface and/or a new summarization (as noted above) can be added}.

With respect to claim 9, Rahman and Kitts teach the method of claim 8. Rahman further discloses:
The method of claim 8, wherein the input configures the filtering to perform a selected one of: Threshold based evidence filtering {Rahman, see at least: [0024] The time period described herein can refer to a discrete amount of time beginning from a beginning past date (also referred to as point of singularity, which can be a global start date used for incremental and real-time usage of temporal behavior maps) to a current date; [0026] The aggregator 114 can discard irrelevant past periods and associated data from the temporal behavior maps 118 when the temporal behavior maps 118 become larger than a threshold length}.

With respect to claim 10, Rahman and Kitts the method of claim 1. Rahman further discloses:
wherein collecting evidence comprises collecting evidence associated with transactions with a single merchant through one or multiple channels {Rahman, see at least: fig 1, #104, 106; [0005] The transaction data can include ... merchant category code of one or more merchants associated with each transaction}.

With respect to claim 11, Rahman and Kitts teach the method of claim 1. Rahman further discloses:
wherein collecting evidence comprises collecting evidence associated with transactions with any one of a plurality of merchants through one or multiple channels {Rahman, see at least: fig 1, #104, 106; [0005] The transaction data can include ... merchant category code of one or more merchants associated with each transaction}.

Regarding claims 12, 15-17, and 20-23, the claims are directed to a machine. Claims 12, 15-17, and 20-23 recite limitations that are parallel in nature to those addressed above for claims 1, 3-5, and 8-11 which are directed towards a process. Therefore, claims 12, 15-17, and 20-23 are rejected for the same reasons as set forth above for claims 1, 3-5, and 8-11, respectively. 
It is noted that claim 12 includes additional limitations of:
A computer system based on customer interactions with an e-commerce system, the computer system comprising:
a processor; and
a computer readable storage medium storing computer executable instructions that when executed by the processor cause the computer to perform a method comprising:
Rahman discloses:
A computer system based on customer interactions with an e-commerce system, the computer system comprising {Rahman, see at least: fig 1, #106; fig 3, #106}:
a processor {Rahman, see at least: [0023] The computing system 106 can include at least one data processor connected to memory storage}; and
a computer readable storage medium storing computer executable instructions that when executed by the processor cause the computer to perform a method {Rahman, see at least: [0012] Computer program products are also described that include non-transitory computer readable media storing instructions, which when executed by at least one data processors of one or more computing systems, causes at least one data processor to perform operations herein}.

With respect to claim 13, Rahman and Kitts teach the system of claim 12. Rahman further discloses:
detect customer interactions with the e-commerce system {Rahman, see at least: fig 1, #102, 104, 112; fig 3; [0022] The database 112 can receive transaction data 110 of transactions of the customers 102 from the computing systems 106 in real-time or in a batch mode}.

Claims 2, 7, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et. al. (US 20150161623 A1, herein referred to as Rahman), in view of Kitts (US 20020165755, herein referred to Kitts), in further view of Nakata et. al. (US 20180063146, herein referred to as Nakata).

With respect to claim 2, Rahman discloses the method of claim 1. Rahman does not disclose:
performing evidence standardization before filtering the evidence.
However, Nakata teaches:
performing evidence standardization before filtering the evidence {Nakata, see at least: fig 2, fig 10; [0031] The normalizing function 202 normalizes the collected communication log on the basis of the fields illustrated in FIG. 2; [0070] The normal communication log preprocessing function 303 creates an exclusion list on the basis of the normal communication log (Step S19) and forwards the created exclusion list to the malicious communication log preprocessing function 302 (Step S20)}.
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Rahman to include the elements of Nakata. One would have been motivated to do so in order to decrease false detection of outliers (Nakata, see: [0012]). In the instant case, Rahman evidently discloses a data filtering system of customer data to create customer profiles. Nakata is merely relied upon to illustrate the additional functionality of data normalization. Moreover, since the elements disclosed by Rahman and Nakata would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that 

With respect to claim 7, Rahman discloses the method of claim 1. Rahman does not disclose:
wherein filtering the evidence comprises removing any evidence matching an entry on a blacklist and/or keeping any evidence matching an entry on a whitelist.
However, Nakata teaches:
wherein filtering the evidence comprises removing any evidence matching an entry on a blacklist and/or keeping any evidence matching an entry on a whitelist {Nakata, see at least: fig 1, #305a, 306a, 307, 307a; [0055] A case will now be described in which the normal communication profile extracting function 306 creates the whitelist 306a only if the occurrence rate is equal to or greater than 0.2 or equal to or greater than 0.6 for the “query key” field. In the example of FIG. 5, a communication pattern having the value of “10.0.0.3” in the “destination IP address” field has the occurrence rate greater than 0.2. In this case, the field is not the “query key”, and the communication pattern therefore satisfies the condition and is included in the whitelist 306a; [0058] In the case of outputting a value to the whitelist 306a in a regular expression, a different value matching the regular expression is regarded as an identical communication pattern}.
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Rahman to include the additional elements of Nakata. One would have been motivated to do so in order to prevent accidental removal of desired data. In the instant case, Rahman evidently discloses a data filtering system of customer data to create customer profiles. Nakata is 
Examiner note on claim interpretation: The limitation requires filtering to include removing evidence and/or keeping evidence. As written, the claim requires either removing AND keeping evidence or removing OR keeping evidence. In accordance with the broadest reasonable interpretation standard, the Examiner has interpreted the claims to recite removing OR keeping evidence. 

Regarding claims 14 and 19, the claims are directed to a machine. Claims 14 and 19 recite limitations that are parallel in nature to those addressed above for claims 2 and 7, which are directed towards a process. Therefore, claims 14 and 19 are rejected for the same reasons as set forth above for claims 2 and 7, respectively.


Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et. al. (US 20150161623 A1, herein referred to as Rahman), in view of Kitts (US 20020165755, herein referred to Kitts), in further view of Ram et. al. (US 20180144352 A1, herein referred to as Ram).

With respect to claim 6, Rahman and Kitts teach the method of claim 1. Rahman does not disclose:
filtering the evidence comprises performing a data centrality analysis.
However, Ram teaches:
filtering the evidence comprises performing a data centrality analysis {Ram, see at least: [0080] we connect customers in an implicit network if they made purchases in a same location within a time window … Ni is a set of influential neighbors of ui withτneighbor neighbors obtained by ranking neighbors according to their eigenvector centrality score}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the data centrality analysis as taught by Ram in the in the customer data filtering and profile generating method of Rahman in order to measure customer retention (Ram, see: [0002]).

Regarding claim 18, the claim is directed to a machine. Claim 18 recites limitations that are parallel in nature to those addressed above for claim 6, which is directed towards a process. Therefore, claim 18 is rejected for the same reasons as set forth above for claim 6. 


Response to Arguments
	With respect to the claim interpretation under 35 U.S.C. 112(f), Applicant has amended the claims and rendered the claim interpretation moot. Therefore the claim interpretation under 35 U.S.C. 112(f) has been withdrawn.

	With respect to the rejections under 35 U.S.C. 112(a) and 112(b), Applicant has amended the claims and rendered the previous rejections moot. However, in view of the amendments, new grounds of rejection have been applied. The new grounds of rejection have been necessitated by Applicant’s amendments.

	With respect to the rejection under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. The new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to page 8 of the Remarks, Applicant argues that “the subject matter of the claim involves the processing of, inter alia, effects of interactions between people, not the management of those interaction”. The Examiner respectfully disagrees. As explained in the 2019 PEG, key concepts were extracted and synthesized in order to identify groupings of abstract ideas. One of those groupings was “certain methods of organizing human activity,” which is defined to include “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business 
In this case, claim 1 recites certain methods of organizing human activity because the claim recites collecting, filtering, and correlating customer interactions with an e-commerce system. Collecting and filtering the customer interactions and then correlating those interactions to associate them with unique customer IDs is managing the customer interactions with the e-commerce system in order to determine which interactions are likely performed by the same customers. Managing customer interactions is a commercial activity, and therefore is an abstract idea.
In conclusion, the claims recite a certain method of organizing human activity, and in this case, it is managing customer interactions (i.e. commercial activity), making claims 1-23 ineligible. Therefore, the rejection is maintained in this aspect.

With respect to page 10 of the Remarks, Applicant argues that the claimed system is directed to “an improvement to the functioning of the technology”. Examiner respectfully disagrees. In DDR Holdings the court found that the “claimed solution [was] necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computer networks.” DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014). The court noted that the problem addressed by the claimed invention was a problem specific to the Internet and/or computer networks – that is the problem of retaining website visitors that, if adhering to the routine and convention functioning of Internet link protocol, would instantly be transported away from a host's website after “clicking” on an advertisement and activating a hyperlink. Id. The court noted that the DDR Holdings claims did not broadly and generically claim “use of the Ultramercial, the DDR Holdings claims “specif[ied] how interactions with the Internet are manipulated to yield a desired result—a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” Id. Furthermore, the court noted that the claims in DDR Holdings did not “recite a commonplace business method aimed at processing business information, applying a known business process to the particular technological environment of the Internet, or creating or altering contractual relations using generic computer functions and conventional network operations.” Id.
In contrast to the claims in DDR Holdings, the claims at issue are not “necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computer networks.” Unlike the claims in DDR Holdings, the present claims recite functions that could be performed outside of the Internet or computing networks. For example, absent the computing components recited in the claims, collecting, filtering, and correlating customer interactions in order to associate them with a customer ID can still be done outside of computer technology. The present claims merely employ computing elements to facilitate the implementation of the abstract idea. As such, unlike DDR Holdings, the claims do “recite a commonplace business method aimed at processing business information, applying a known business process to the particular technological environment of the Internet, or creating or altering contractual relations using generic computer functions and conventional network operations.” Therefore, the rejection is maintained in this aspect.

With respect to page 14 of the Remarks, Applicant argues that “claim elements have been arranged and combined in a way that provides a practical technological improvement wherein BASCOM, the Federal Circuit vacated a judgment of ineligibility because the district court failed to properly perform the second step of the Mayo/Alice framework (Step 2B of the USPTO's SME guidance) when analyzing a claimed system for filtering content retrieved from an Internet computer network. The BASCOM court agreed that the additional elements were generic computer, network, and Internet components that did not amount to significantly more when considered individually, but explained that the district court erred by failing to recognize that when combined, an inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user (note that the term "inventive concept" is often used by the courts to describe additional element(s) that amount to significantly more than a judicial exception).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology, when additional elements are considered individually and in combination. Reflected in paragraph [0031] of Applicant’s specification, the invention described is directed toward solving problems such as business optimization via tracking user traffic. Although the claims include computer technology such as an e-commerce system, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in BASCOM. In BASCOM, the courts found “the patent describes how its particular arrangement of elements is a technical improvement over prior art ways of filtering such content. As explained earlier, prior art filters BASCOM, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial task of managing customer interactions with businesses. The claimed process, while arguably resulting in an improvement in business optimization, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data while still employing the same processor and/or computer components used in conventional systems to improve management of customer interactions with businesses, e.g. commercial process. As such, the claims do not recite specific technological improvements.

With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. The new grounds of rejection have been necessitated by Applicant’s amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820.  The examiner can normally be reached on Mon-Thurs 7:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/K.A.B./Examiner, Art Unit 3625                                                                                                                                                                                                        

/ALLISON G WOOD/Primary Examiner, Art Unit 3625